On order of the Court, the application for leave to appeal the December 12, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We note that the Court of Appeals currently has before it the case of People v. Clark , Docket No. 345459. The Clark case involves an issue similar to an issue presented in this case, and the court's disposition in Clark may be instructive in resolving that issue.